     Case 5:18-cv-01991-ADS Document 26 Filed 06/08/20 Page 1 of 1 Page ID #:742



 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   LINDA ELAINE STITES-MOUNTS, )                       CASE NO.: EDCV 18-01991-ADS
                                        )
12                      Plaintiff,      )                ORDER AWARDING
                                        )                EAJA FEES
13                v.                    )
                                        )
14   ANDREW M. SAUL1, Commissioner )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   TWO HUNDRED FORTY-FIVE DOLLARS and 95/cents ($3,245.92), as
22   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24          DATED: June 8, 2020                /s/ Autumn D. Spaeth
                                          _________________________________
                                          HONORABLE AUTUMN D. SPAETH
25                                        UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Andrew M. Saul is now the Commissioner of the Social Security Administration.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be
     substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further
     action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
     the Social Security Act, 42 U.S.C. § 405(g).

                                                     1
